     Case 2:20-cv-00642-KJM-DMC Document 29 Filed 08/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                           No. 2:20-CV-0642-KJM-DMC-P
12                           Plaintiff,
13                v.                                               FINDINGS AND RECOMMENDATIONS
14    KEITH GIBSON, et al.,
15                           Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s “Request for Accommodations by

19   Persons with Disabilities and Response,” ECF Nos. 19 and 24.1

20                     Plaintiff’s motions are presented on a Judicial Council of California form MC-410

21   and is made pursuant to California Rule of Court 1.100. See id. While plaintiff’s filing is less

22   than clear, it appears plaintiff requests that the Court command the following:

23                     1.        Mandatory arbitration.

24                     2.        Immediate issuance of the summons.

25                     3.        A pre-trial conference to be conducted by September 30, 2020.

26                     4.        A loan from the Court in the amount of $10 million.

27
              1
                         Plaintiff has filed the identical document in Driver v. US District Court for Eastern District of
28   California, et al., E. Dist. Cal. case no. 2:20-CV-1158-KJM-DMC-P, ECF No. 12.
                                                                   1
     Case 2:20-cv-00642-KJM-DMC Document 29 Filed 08/18/20 Page 2 of 3

 1                  5.      Funding from the Court for media coverage.

 2                  6.      Funding from the Court for a security detail.

 3                  7.      Funding from the Court for legal fees and costs.

 4                  8.      Funding from the Court for mandatory arbitration fees and costs.

 5                  ECF Nos. 19 and 24.

 6   To the extent plaintiff’s motion can be seen as requesting some form of mandamus relief, and in

 7   an abundance of caution so as not to exceed the undersigned’s jurisdiction, the court presents

 8   these findings and recommendations to the assigned District Judge.

 9                  Under 28 U.S.C. § 1651(a), all federal courts may issue writs “in aid of their

10   respective jurisdictions. . .” In addition, the district court has original jurisdiction under 28

11   U.S.C. § 1361 to issue writs of mandamus. That jurisdiction is limited, however, to writs of

12   mandamus to “compel an officer or employee of the United States or any agency thereof to

13   perform a duty. . .” 28 U.S.C. § 1361 (emphasis added). Where the federal court does have

14   jurisdiction to consider a petition for a writ of mandamus, such a writ may not issue unless it is to

15   enforce an established right by compelling the performance of a corresponding non-discretionary

16   ministerial act. See Finley v. Chandler, 377 F.2d 548 (9th Cir. 1967).

17                  The Court finds that the apparent mandamus relief requested by plaintiff is not

18   warranted. The Court has not determined that plaintiff’s complaint is appropriate for service, no

19   defendants have been served, and no defendants have appeared. Therefore, consideration of

20   alternative dispute resolution, mandatory arbitration, issuance of the summons, and scheduling is
21   premature and certainly not a “non-discretionary ministerial act” to “enforce an established right.”

22   See id. Similarly, plaintiff has not pointed to any “established right” to the funding requests and

23   $10 million loan he seeks. Finally, the Court notes that plaintiff’s motion is presented on a state

24   court form for persons with disabilities who seek accommodations from the Court based on their

25   disability. See ECF Nos. 19 and 24. The form requires a showing of the “[m]edical condition

26   necessitating accommodation” and the “[t]ype or types of accommodation requested.” Id.
27   Plaintiff has not, however, alleged he has a medical condition necessitating an accommodation

28   and none of the “accommodations” he seeks relate to a medical condition or a disability.
                                                         2
     Case 2:20-cv-00642-KJM-DMC Document 29 Filed 08/18/20 Page 3 of 3

 1                  Based on the foregoing, the undersigned recommends that plaintiff’s “Request for

 2   Accommodations by Persons with Disabilities and Response,” ECF Nos. 19 and 24, be construed

 3   as requests for mandamus relief and, so construed, be denied.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the Court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11          Dated: August 17, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
